        Case 1:20-cv-10617-WGY Document 85-1 Filed 04/15/20 Page 1 of 6



Gomes, Marcio Eduardo
Mr. Gomes is a citizen and national of Brazil, who entered the United States without inspection
at an unknown place and time. He is currently detained pursuant to 8 U.S.C. § 1226(a).

On December 24, 2018, the Danbury Police Department, in Danbury, CT arrested Mr. Gomes for
1st degree sexual assault, 3rd degree assault (2 counts), 2nd degree strangulation/suffocation,
risk of injury, and 3rd degree strangulation/suffocation. On May 16, 2019, Mr. Gomes was
convicted on all charges. The police report for this incident reflects that Mr. Gomes became
verbally aggressive with his wife while punching the walls in the bathroom, and then dragged her
into the bedroom by her legs and sexually assaulted her. During the assault, he pulled her hair,
slapped her, and placed his hands around her throat and choked her. All of this occurred while
their three juvenile children were at home. A psychological evaluation of Mr. Gomes’ son further
indicates a history of domestic violence and describes an incident where Mr. Gomes broke down
a door to a hotel room in May 2016. The evaluation further reflects that Mr. Gomes’ son is “on
edge” around his father who reportedly “yells a lot;” that Mr. Gomes and his wife have used
corporal punishment on the children in the past; and that Mr. Gomes was once in “an argument”
with his wife in June 2016 in which “he took her phone and broke it” and then when she left, Mr.
Gomes falsely accused her of kidnapping their children.

On September 25, 2019, ICE took Mr. Gomes into its custody. At the time of his arrest, Mr.
Gomes stated he had back surgery three years prior and still experienced back pain. Mr. Gomes
further stated he did not take any medication for the pain. On November 13, 2019, an
immigration judge denied Mr. Gomes’ request for bond, finding him to be a danger to the
community. On February 26, 2020, an immigration judge granted Mr. Gomes’ application for
relief from removal. ICE filed an appeal of that decision with the Board of Immigration Appeals
(BIA) on March 12, 2020. Such appeal is currently pending before the BIA. On March 18, 2020,
an immigration judge again denied Mr. Gomes request for bond, finding that the government had
shown by clear and convincing evidence that Mr. Gomes is a danger to the community. Mr.
Gomes filed an appeal of that decision on March 30, 2020. The bond appeal is currently pending
before the BIA.

ICE avers that Mr. Gomes remain in its custody, as he poses a significant risk of danger to his
family and the public based on his serious criminal convictions.
Miranda-Castillo, Luis
Mr. Miranda-Castillo is a citizen and national of Panama. Mr. Miranda-Castillo is currently
detained to 8 U.S.C. § 1231 pursuant to a final order of removal. He was admitted to the United
States on June 9, 2006, at Atlanta, GA on an H2B seasonal worker visa. Mr. Miranda-Castillo
failed to depart the United States upon the expiration of his visa.

Mr. Miranda-Castillo has been convicted of Operating a Vehicle While Intoxicated on three
separate occasions. His latest conviction for this offense resulted in a four-year sentence. In
        Case 1:20-cv-10617-WGY Document 85-1 Filed 04/15/20 Page 2 of 6



addition, Mr. Miranda-Castillo also has pending charges for violation of a court order, domestic
violence, public order crimes, and a fourth driving while under the influence of liquor offense.

On January 24, 2020, Mr. Miranda-Castillo was taken into ICE custody. He did not report any
medical any medical upon his arrest. On February 26, 2020, an immigration judge in Oakdale,
LA denied Mr. Miranda-Castillo’s request for bond, finding him to be a danger to the
community. Presenting no applications for relief from removal to the Court for which he was
eligible, the immigration judge then ordered Mr. Miranda-Castillo removed to Panama. Mr.
Miranda-Castillo waived appeal of the Immigration Judges’ decisions. His removal proceedings
have therefore concluded, and he remains detained pursuant to a final order of removal under 8
U.S.C § 1231.

On March 17, 2020, ERO Boston assumed custody of Mr. Miranda-Castillo pending his removal
on March 20, 2020. However, due to a quarantine at Bristol for COVID-19, his removal was
cancelled. While ICE does not currently have another date for removal scheduled for Mr.
Miranda-Castillo, it expects his removal to be imminent.

As such, ICE avers that Mr. Miranda-Castillo remain in its custody, as he poses a significant risk
of danger to the community and is an extreme flight risk, given that he is currently subject to an
administratively final order of removal and has no appeals pending with any Court here in the
United States.


Kirkpatrick, Kevin

Mr. Kirkpatrick is a citizen and national of Jamaica. Kirkpatrick was admitted to the U.S. at New
York, NY on March 1, 2015, as a nonimmigrant visitor for pleasure (B-2), with authorization to
remain in the US until August 31, 2015. Kirkpatrick is being held under 1236(a) and has a bond
hearing scheduled for April 16, 2020 before the immigration court.

On January 11, 2020, Mr. Kirkpatrick was arrested and charged for assault and disorderly
conduct. Mr. Kirkpatrick was released following the arrest from Hartford, Connecticut Police
Department on $2,500 bail. His charges remain open.

On March 16, 2020, ICE arrested and served Mr. Kirkpatrick Form I-862, Notice to Appear
pursuant to a violation of Section 237(a)(1)(B) of the Immigration and Nationality Act. At the
time of his arrest, Mr. Kirkpatrick claimed to have no medical issues or concerns. Mr.
Kirkpatrick stated he has one minor child who lives in Jamaica.

ICE avers that Mr. Kirkpatrick remain in ICE custody as he is a danger to the community. In
addition, he poses a flight risk, based on limited relief available to him in immigration
proceedings.
        Case 1:20-cv-10617-WGY Document 85-1 Filed 04/15/20 Page 3 of 6



Monteiro, Alessandro Guilhereme Gomes

Mr. Monteiro is a citizen and national of Brazil. Monteiro was admitted to the U.S. at Miami, FL
on December 9, 1999, as a nonimmigrant visitor for pleasure (B-2) with authorization to remain
in the U.S. until June 08, 2000. He is currently detained pursuant to 8 U.S.C. § 1236(a).

Mr. Monteiro has a November 2019 probation violation charge which is currently pending, and
three open criminal charges for operating after a suspended license for operating under the
influence. Mr. Monteiro’s criminal history includes 1) two 2019 convictioan for drug possession
for a class B substance, both of which he defaulted upon for failure to appear; 2) a conviction for
motor vehicle plate obstruction/concealment, which he also defaulted upon for failure to appear;
3) a 2019 conviction for larceny less, a case where Mr. Monteiro defaulted for failure to appear;
4) a 2016 operating under the influence – 2nd offense conviction that he defaulted upon for
failure to appear; and 5) a 2010 conviction for operating under the influence. Mr. Monteiro has
other dismissed charges, as well (larceny by check, knowing class A controlled substance
present, operating negligently, and a compulsory insurance violation), all of which he defaulted
upon for failure to appear.

On October 23, 2014, ICE arrested and served Monteiro Form I-862, Notice to Appear, pursuant
to a violation of Section 237(a)(1)(B) of the Immigration and Nationality Act. On the same date,
ICE issued Form I-286, Notice of Custody Determination with a decision to release Monteiro
from custody on bond. On April 11, 2018, an immigration judge ordered Monteiro removed to
Brazil, in absentia after giving him a three month continuance on his first failure to appear in
January 2018. The respondent’s counsel had previously withdrawn from representation in
immigration proceedings on October 2017, and was unable to locate his own client after several
attempts.

On November 8, 2019, ERO Boston arrested Monteiro pursuant to his final order of removal. On
December 30, 2019, Monteiro filed a case appeal with the Board of Immigration Appeals (BIA).
The Department of Homeland Security timely filed an opposition based on lack of jurisdiction.
The appeal remains pending. On February 4, 2020, Monteiro filed a motion to stay with the BIA
which is pending.

At the time of his arrest by ICE, Monteiro claimed to have no medical conditions and to be in
good health.

ICE avers that Mr. Monteiro remain in ICE custody as he is a danger to the community. In
addition, he poses a significant flight risk, based on his repeated failures to appear in multiple
criminal proceedings and his two failures to appear in removal proceedings.


Santos-Cabrera, Melchor

Mr. Santos-Cabrera was released from custody on April 2, 2020.
        Case 1:20-cv-10617-WGY Document 85-1 Filed 04/15/20 Page 4 of 6




Velasquez-Hernandez, Oscar

Mr. Velasquez-Hernandez is a citizen and national of Honduras. Mr. Velasquez stated at the time
of arrest that he illegally reentered the United States on or about September 2006 through Texas,
after previously being granted Voluntary Departure and leaving on April 28, 2006. He is
currently detained pursuant to 8 U.S.C. § 1236(a).

On December 17, 2019, Velasquez was convicted of Evading Responsibility Non-MV and
sentenced to 6 months incarceration, suspended. On February 7, 2020, Velasquez was arrested
for a violation of probation, charges are currently pending.

On March 11, 2020, ICE arrested and served Mr. Velasquez-Hernandez Form I-862, Notice to
Appear pursuant to a violation of Section 212(a)(6)(i) of the Immigration and Nationality Act.
Mr. Velasquez-Hernandez is currently pending removal proceedings before the immigration
court. His next immigration court appearance is scheduled for April 21, 2020. At the time of his
arrest he claimed to have no medical conditions and to be in good health. He claimed to have two
minor USC children who have been in the care of their grandmother.

ICE avers that Mr. Kirkpatrick remain in ICE custody as he is a danger to the community. In
addition, he poses a flight risk, based his second illegal re-entry to the United States and limited
relief available to him in immigration proceedings.
Lima, Jucinei
Lima is a citizen and national of Brazil. He entered the United States at Miami, Florida on June
10, 2015, as a B-2 nonimmigrant with permission to remain in the United Stated until December
9, 2015. Lima is currently detained pursuant to 8 U.S.C. § 1226(a).
Lima came to the attention of ICE when personnel from the Department of State in Sao Paulo,
Brazil, contacted ICE regarding Lima’s criminal activities in Brazil. Lima is wanted in Brazil for
molesting a minor. A sentence of eight years of incarceration was imposed and a Brazilian
warrant for his arrest is outstanding. Brazilian authorities have sought information concerning
the respondent’s location in the United States.
On March 4, 2020, Lima was located and arrested by ICE. On the same date, ICE served Lima
Form I-862, Notice to Appear pursuant to a violation of § 237(a)(1)(B) of the Immigration and
Nationality Act. ICE issued Form I-286, Notice of Custody Determination with a decision to
detain Lima in ICE custody. At the time of arrest, Lima did not claim any medical issues.
Lima is currently pending removal proceedings before the immigration court. His next
immigration court appearance is scheduled for April 16, 2020.
It is recommended that Mr. Lima remain in ICE custody. Although Mr. Lima does not have a
criminal history in the United States, he is wanted in Brazil for serious crimes and a Brazilian
        Case 1:20-cv-10617-WGY Document 85-1 Filed 04/15/20 Page 5 of 6



arrest warrant remains outstanding. Lima would pose a threat to public safety and is a flight risk
based on the criminal charges for which he is wanted in Brazil.


SANCHEZ, Juan

Sanchez is a citizen and national of Dominican Republic. Sanchez was admitted to the United
States at New York, NY on November 13, 1991, as a Legal Permanent Resident. He is currently
detained pursuant to 8 U.S.C. § 1236(c).

ICE encountered Sanchez when he was in the custody Massachusetts for drug distribution. On
July 25, 2019, Sanchez was convicted of possession with intent to distribute fentanyl. He was
sentenced to two years and six months of incarceration. Sanchez has other convictions for
distribution of a class B substance, and a violation of a court order, in which he served 6 months.
Sanchez was also previously charged with trespassing, drug possession, and intent to sell
marijuana, but those charges were dismissed.
On August 1, 2019, ICE interviewed Sanchez at the Massachusetts Correctional Institution-
Cedar Junction in Walpole, MA while he was serving his sentence. On November 27, 2019, ICE
lodged an Immigration Detainer, Form I-247A, with the facility where Sanchez was serving his
sentence. On March 12, 2020, ICE served Sanchez Form I-862, Notice to Appear pursuant to a
violation of § 237(a)(2)(A)(iii) of the Immigration and Nationality Act for having been convicted
of an aggravated felony controlled substance offense.

On March 27, 2020, Sanchez was released to the custody of ICE pursuant to a previously lodged
detainer. Sanchez is currently pending removal proceedings before the immigration court. His
next immigration court appearance is scheduled for April 15, 2020.

Sanchez has no known health issues or concerns aside from anxiety, but he is not prescribed any
daily medications. Sanchez claims he has one minor United States citizen child who is in the care
of his mother. Sanchez has a last known address of 105 Union Street, Lawrence, MA.

It is recommended that Sanchez remain in ICE custody pending his removal proceedings before
the immigration court. Sanchez is a threat to public safety if released based upon his criminal
record involving controlled substances. He is currently being held under 236(c).

Dias, Amiry
Amiry Dias is a citizen and national of Cape Verde. He is currently detained subject to 8 U.S.C.
§ 1231 pursuant to a final order of removal. Dias entered the United States on September 1,
2007, as a conditional resident, CR-2, stepchild of a citizen of the United States.
On July 8, 2008, Dias filed a Form I-751, Petition to Remove the Conditions of Residence with
U.S. Citizenship and Immigration Services (USCIS). An investigation revealed that the marriage
between Dias’ father and Dais’ stepmother was not bona fide. As a result, on September 8, 2015,
        Case 1:20-cv-10617-WGY Document 85-1 Filed 04/15/20 Page 6 of 6



USCIS denied the petition to remove the conditions and issued a Form I-862, Notice to Appear.
USCIS served the I-862 on Dias through the U.S. Postal Service and on the Executive Office for
Immigration Review that same day, initiating removal proceedings.
Dias has over thirty arraignments in Massachusetts, six defaulted warrants for which he failed to
appear in court, and two orders of protection issued against him. He has been charged with
witness intimidation and threatening, and several other criminal offenses. On May 22, 2017, Dias
was convicted for the offense of larceny. On April 29, 2019, an immigration judge denied bond
to Dias finding him a danger to public safety if released.
On June 6, 2019, an immigration judge ordered Dias removed from the United States. Dias
reserved his right to appeal and, on July 1, 2019, Dias filed an appeal to the Board of
Immigration Appeals (BIA). On November 26, 2019, the BIA dismissed the appeal, resulting in
Dias having a final order of removal.
ICE asserts that Dias should remain in ICE custody as he is a risk to public safety based on his
numerous arrests, conviction, and orders of protection. ICE further avers that Dias would be a
flight risk should he be released based upon his history of defaulting on criminal court
appearances.
